Citation Nr: 1617570	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-06 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to March 28, 2014, and in excess of40 percent thereafter for disability of the lower back.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 2004 to May 2010.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA) which assigned an initial rating of 10 percent for the Veteran's service-connected disability of the lower back.  Jurisdiction over the case was subsequently transferred to the RO in San Diego, California.  In an April 2014 rating decision, the San Diego RO increased the rating for the lower back disability to 40 percent, effective March 28, 2014.

In an April 2015 decision, the Board denied the appeal for a rating in excess of 10 percent prior to March 28, 2014, and a rating in excess of 40 percent thereafter for the lower back disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a joint motion of the parties and remanded the appeal to the Board for action consistent with the joint motion. 

The Board has considered whether an inferred claim for total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board observes that the Veteran filed a claim for a TDIU, which has already been considered by the RO in an October 2014 rating decision.  The Veteran claimed that his employability was adversely affected by back, knee, and hand pain caused by service-connected disabilities.  The Board notes that the Veteran further claims he is unable to maintain employment and has lost multiple jobs due to poor performance related to back pain.  Moreover, the March 2014 VA examiner opined that the Veteran's back disability impacts his employability.  Given the foregoing, the Board finds that the issue of entitlement to a TDIU based on the service-connected back disability has been raised in this case.  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.

REMAND

The Veteran has not been provided all required notice in response to the claim for a TDIU based on the service-connected back disability.  Moreover, the Veteran has not been afforded a VA examination of his back disability since March 2014, and the medical evidence of record does not adequately address the contention that the Veteran's claim warrants extra-schedular consideration.  Therefore, the Board has determined that further development and adjudicative action by the originating agency are required before the Board decides the issues on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The Veteran should be provided all required notice in response to the claim for a TDIU based on the service-connected back disability.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.

3.  Then, the Veteran should be afforded a VA examination to determine the current degree of severity of his service-connected back disability and the impact of the disability on his ability to maintain substantially gainful employment.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be directed to provide an assessment of the effects of the disability on the Veteran's ability to function in an occupational setting.  In addition, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is sufficient by itself to preclude the Veteran from maintaining any form of substantially gainful employment consistent with his education and occupational background.

The rationale for all opinions expressed should also be provided.

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issues on appeal, to include consideration of whether the case should be forwarded to the Director of the Compensation Service for extra-schedular consideration.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

